UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 iShares Trust (Exact name of registrant as specified in its charter) State of Delaware (State of incorporation or organization) See Below (I.R.S. Employer Identification No.) c/o State Street Bank and Trust Company 200 Clarendon Street, Boston, MA (Address of principal executive offices) 02116 (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be Registered Exchange I.R.S. Employer Identification Number iShares Dow Jones Select Dividend Index Fund NYSE Arca, Inc. 43-2027550 iShares Dow Jones Transportation Average Index Fund NYSE Arca, Inc. 43-2027548 iShares Dow Jones U.S. Aerospace & Defense Index Fund NYSE Arca, Inc. 34-2061333 iShares Dow Jones U.S. Basic Materials Sector Index Fund NYSE Arca, Inc. 94-3351292 iShares Dow Jones U.S. Broker-Dealers Index Fund NYSE Arca, Inc. 34-2061334 iShares Dow Jones U.S. Consumer Goods Sector Index Fund NYSE Arca, Inc. 94-3351295 iShares Dow Jones U.S. Consumer Services Sector Index Fund NYSE Arca, Inc. 94-3351294 iShares Dow Jones U.S. Energy Sector Index Fund NYSE Arca, Inc. 94-3351296 iShares Dow Jones U.S. Financial Sector Index Fund NYSE Arca, Inc. 94-3351300 iShares Dow Jones U.S. Financial Services Index Fund NYSE Arca, Inc. 94-3351305 iShares Dow Jones U.S. Healthcare Providers Index Fund NYSE Arca, Inc. 34-2061336 iShares Dow Jones U.S. Healthcare Sector Index Fund NYSE Arca, Inc. 94-3351306 iShares Dow Jones U.S. Home Construction Index Fund NYSE Arca, Inc. 34-2061335 iShares Dow Jones U.S. Industrial Sector Index Fund NYSE Arca, Inc. 94-3351307 iShares Dow Jones U.S. Insurance Index Fund NYSE Arca, Inc. 34-2061337 iShares Dow Jones U.S. Medical Devices Index Fund NYSE Arca, Inc. 34-2061338 iShares Dow Jones U.S. Oil & Gas Exploration & Production Index Fund NYSE Arca, Inc. 34-2061339 iShares Dow Jones U.S. Oil Equipment & Services Index Fund NYSE Arca, Inc. 34-2061332 iShares Dow Jones U.S. Pharmaceuticals Index Fund NYSE Arca, Inc. 34-2061340 iShares Dow Jones U.S. Real Estate Index Fund NYSE Arca, Inc. 94-3351312 iShares Dow Jones U.S. Regional Banks Index Fund NYSE Arca, Inc. 34-2061342 iShares Dow Jones U.S. Technology Sector Index Fund NYSE Arca, Inc. 94-3351314 iShares Dow Jones U.S. Telecommunications Sector Index Fund NYSE Arca, Inc. 94-3351316 iShares Dow Jones U.S. Index Fund NYSE Arca, Inc. 94-3351291 iShares Dow Jones U.S. Utilities Sector Index Fund NYSE Arca, Inc. 94-3351317 iShares FTSE/Xinhua China 25 Index Fund NYSE Arca, Inc. 54-2124824 iShares KLD Select SocialSM Index Fund NYSE Arca, Inc. 55-0881112 iShares Lehman 10-20 Year Treasury Bond Fund NYSE Arca, Inc. 51-0593341 iShares Lehman 1-3 Year Credit Bond Fund NYSE Arca, Inc. 51-0593237 iShares Lehman 3-7 Year Treasury Bond Fund NYSE Arca, Inc. 51-0593338 iShares Lehman Credit Bond Fund NYSE Arca, Inc. 51-0593232 iShares Lehman Government/Credit Bond Fund NYSE Arca, Inc. 51-0593222 iShares Lehman Intermediate Credit Bond Fund NYSE Arca, Inc. 51-0593236 iShares Lehman Intermediate Government/Credit Bond Fund NYSE Arca, Inc. 51-0593224 iShares Lehman Short Treasury Bond Fund NYSE Arca, Inc. 51-0593339 iShares Lehman TIPS Bond Fund NYSE Arca, Inc. 43-2027552 iShares Morningstar Large Core Index Fund NYSE Arca, Inc. 57-1201373 iShares Morningstar Large Growth Index Fund NYSE Arca, Inc. 57-1201376 iShares Morningstar Large Value Index Fund NYSE Arca, Inc. 57-1201381 iShares Morningstar Mid Core Index Fund NYSE Arca, Inc. 57-1201386 iShares Morningstar Mid Growth Index Fund NYSE Arca, Inc. 57-1201391 iShares Morningstar Mid Value Index Fund NYSE Arca, Inc. 57-1201435 iShares Morningstar Small Core Index Fund NYSE Arca, Inc. 57-1201436 iShares Morningstar Small Growth Index Fund NYSE Arca, Inc. 57-1201439 iShares Morningstar Small Value Index Fund NYSE Arca, Inc. 57-1201440 iShares MSCI EAFE Growth Index Fund NYSE Arca, Inc. 32-0148671 iShares MSCI EAFE Index Fund NYSE Arca, Inc. 94-3401419 iShares MSCI EAFE Value Index Fund NYSE Arca, Inc. 74-3145551 iShares NYSE 100 Index Fund NYSE Arca, Inc. 34-1980114 iShares NYSE Composite Index Fund NYSE Arca, Inc. 34-1980116 iShares Russell MicrocapTM Index Fund NYSE Arca, Inc. 51-0548938 iShares S&P 1500 Index Fund NYSE Arca, Inc. 59-3775979 iShares S&P 500 Growth Index Fund NYSE Arca, Inc. 94-3351277 iShares S&P 500 Index Fund NYSE Arca, Inc. 94-3351276 iShares S&P 500 Value Index Fund NYSE Arca, Inc. 94-3351278 iShares S&P Europe 350 Index Fund NYSE Arca, Inc. 94-3351288 iShares S&P Global 100 Index Fund NYSE Arca, Inc. 94-3369034 iShares S&P Global Consumer Discretionary Sector Index Fund NYSE Arca, Inc. 94-3407641 iShares S&P Global Consumer Staples Sector Index Fund NYSE Arca, Inc. 94-3407642 iShares S&P Global Energy Sector Index Fund NYSE Arca, Inc. 94-3407643 iShares S&P Global Financials Sector Index Fund NYSE Arca, Inc. 94-3407645 iShares S&P Global Healthcare Sector Index Fund NYSE Arca, Inc. 94-3407646 iShares S&P Global Industrials Sector Index Fund NYSE Arca, Inc. 94-3407648 iShares S&P Global Materials Sector Index Fund NYSE Arca, Inc. 26-0711685 iShares S&P Global Technology Sector Index Fund NYSE Arca, Inc. 94-3407649 iShares S&P Global Telecommunications Sector Index Fund NYSE Arca, Inc. 94-3407647 iShares S&P Global Utilities Sector Index Fund NYSE Arca, Inc. 94-3407651 iShares S&P GSSI™ Natural Resources Index Fund NYSE Arca, Inc. 94-3382502 iShares S&P GSTI™ Networking Index Fund NYSE Arca, Inc. 94-3399996 iShares S&P GSTI™ Semiconductor Index Fund NYSE Arca, Inc. 94-3399997 iShares S&P GSTI™ Software Index Fund NYSE Arca, Inc. 94-3399998 iShares S&P GSTI™ Technology Index Fund NYSE Arca, Inc. 94-3382503 iShares S&P Latin America 40 Index Fund NYSE Arca, Inc. 94-3405402 iShares S&P MidCap 400 Growth Index Fund NYSE Arca, Inc. 94-3351281 iShares S&P MidCap 400 Index Fund NYSE Arca, Inc. 94-3351279 iShares S&P MidCap 400 Value Index Fund NYSE Arca, Inc. 94-3351282 iShares S&P SmallCap 600 Growth Index Fund NYSE Arca, Inc. 94-3351286 iShares S&P SmallCap 600 Index Fund NYSE Arca, Inc. 94-3351285 iShares S&P SmallCap 600 Value Index Fund NYSE Arca, Inc. 94-3351287 iShares S&P World ex-U.S. Property Index Fund NYSE Arca, Inc. 26-0258667 iShares S&P/TOPIX 150 Index Fund NYSE Arca, Inc. 94-3405400 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates:333-92935 Securities to be registered pursuant to Section 12(g) of the Exchange Act:None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered: For the following funds, reference is made to Post-Effective Amendment No. 83 to the Registrant’s registration statement on Form N-1A, filed with the Securities and Exchange Commission (“SEC”) on June 28, 2007 pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933 (Securities Act file number 333-92935 and Investment Company Act file number 811-09729). Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. iShares Lehman Credit Bond Fund iShares Lehman Government/Credit Bond Fund iShares Lehman Intermediate Credit Bond Fund iShares Lehman Intermediate Government/Credit Bond Fund iShares Lehman Short Treasury Bond Fund iShares Lehman TIPS Bond Fund iShares Lehman 1-3 Year Credit Bond Fund iShares Lehman 3-7 Year Treasury Bond Fund iShares Lehman 10-20 Year Treasury Bond Fund For the following funds, reference is made to Post-Effective Amendment No. 92to the Registrant’s registration statement on Form N-1A, filed with the SEC on July 26, 2007 pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933 (Securities Act file number 333-92935 and Investment Company Act file number 811-09729). Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. iShares Dow Jones Select Dividend Index Fund iShares Dow Jones Transportation Average Index Fund iShares Dow Jones U.S. Aerospace & Defense Index Fund iShares Dow Jones U.S. Basic Materials Sector Index Fund iShares Dow Jones U.S. Broker-Dealers Index Fund iShares Dow Jones U.S. Consumer Goods Sector Index Fund iShares Dow Jones U.S. Consumer Services Sector Index Fund iShares Dow Jones U.S. Energy Sector Index Fund iShares Dow Jones U.S. Financial Sector Index Fund iShares Dow Jones U.S. Financial Services Index Fund iShares Dow Jones U.S. Healthcare Providers Index Fund iShares Dow Jones U.S. Healthcare Sector Index Fund iShares Dow Jones U.S. Home Construction Index Fund iShares Dow Jones U.S. Industrial Sector Index Fund iShares Dow Jones U.S. Insurance Index Fund iShares Dow Jones U.S. Medical Devices Index Fund iShares Dow Jones U.S. Oil & Gas Exploration & Production Index Fund iShares Dow Jones U.S. Oil Equipment & Services Index Fund iShares Dow Jones U.S. Pharmaceuticals Index Fund iShares Dow Jones U.S. Real Estate Index Fund iShares Dow Jones U.S. Regional Banks Index Fund iShares Dow Jones U.S. Technology Sector Index Fund iShares Dow Jones U.S. Telecommunications Sector Index Fund iShares Dow Jones U.S. Index Fund iShares Dow Jones U.S. Utilities Sector Index Fund iShares KLD Select SocialSM Index Fund iShares Morningstar Large Core Index Fund iShares Morningstar Large Growth Index Fund iShares Morningstar Large Value Index Fund iShares Morningstar Mid Core Index Fund iShares Morningstar Mid Growth Index Fund iShares Morningstar Mid Value Index Fund iShares Morningstar Small Core Index Fund iShares Morningstar Small Growth Index Fund iShares Morningstar Small Value Index Fund iShares Russell MicrocapTM Index Fund iShares S&P 1500 Index Fund iShares S&P 500 Growth Index Fund iShares S&P 500 Index Fund iShares S&P 500 Value Index Fund iShares S&P Europe 350 Index Fund iShares S&P Global 100 Index Fund iShares S&P Global Consumer Discretionary Sector Index Fund iShares S&P Global Consumer Staples Sector Index Fund iShares S&P Global Energy Sector Index Fund iShares S&P Global Financials Sector Index Fund iShares S&P Global Healthcare Sector Index Fund iShares S&P Global Industrials Sector Index Fund iShares S&P Global Materials Sector Index Fund iShares S&P Global Technology Sector Index Fund iShares S&P Global Telecommunications Sector Index Fund iShares S&P Global Utilities Sector Index Fund iShares S&P Latin America 40 Index Fund iShares S&P MidCap 400 Growth Index Fund iShares S&P MidCap 400 Index Fund iShares S&P MidCap 400 Value Index Fund iShares S&P SmallCap 600 Growth Index Fund iShares S&P SmallCap 600 Index Fund iShares S&P SmallCap 600 Value Index Fund iShares S&P/TOPIX 150 Index Fund For the iShares S&P World ex-U.S. Property Index Fund, reference is made to Post-Effective Amendment No. 93 to the Registrant’s registration statement on Form N-1A, filed with the SEC on July 30, 2007 pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933 (Securities Act file number 333-92935 and Investment Company Act file number 811-09729). Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. For the following funds, reference is made to Post-Effective Amendment No. 117 to the Registrant’s registration statement on Form N-1A, filed with the SEC on November 26, 2007 pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933 (Securities Act file number 333-92935 and Investment Company Act file number 811-09729). Any form of supplement to the registration statement that is subsequently filed is hereby also incorporated by reference herein. iShares FTSE/Xinhua China 25 Index Fund iShares MSCI EAFE Growth Index Fund iShares MSCI EAFE Index Fund iShares MSCI EAFE Value Index Fund iShares NYSE 100 Index Fund iShares NYSE Composite Index Fund iShares S&P GSSI™ Natural Resources Index Fund iShares S&P GSTI™ Networking Index Fund iShares S&P GSTI™ Semiconductor Index Fund iShares S&P GSTI™ Software Index Fund iShares S&P GSTI™ Technology Index Fund Item 2. Exhibits 1.Registrant's Agreement and Declaration of Trust, incorporated herein by reference to Exhibit (a) to the Registrant’s Post-Effective Amendment No. 53 to the registration statement on Form N-1A dated September 19, 2006 (File Nos. 333-92935; 811-09729) (“PEA No. 53”). 2.Registrant’s Restated Certificate of Trust, incorporated by reference to Exhibit (a.1) of PEA No. 53. 3.Amended and Restated By-Laws, incorporated herein by reference to Exhibit (b) to the Registrant’s Post-Effective Amendment No. 74 to the registration statement on Form N-1A dated March 23, 2007 (File Nos. 333-92935; 811-09729). 4.Form of Global Certificate for the Registrant's Securities being registered hereunder, incorporated herein by reference to Exhibit 3 to the Registrant's registration of securities pursuant to Section 12(b) on Form 8-A, dated May 18, 2000 (Securities Exchange Act file number 001-15897), which is incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this amendment to its registration statement on Form 8-A to be signed on its behalf by the undersigned, thereto duly authorized. Date: December 3, 2007 iSHARES TRUST By:/s/ Eilleen M. Clavere Eilleen M. Clavere Secretary
